EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos.33-63882, 333-06275, 333-66831, 333-79047, 333-58264, 333-110326 and 333-160102) of Anika Therapeutics,Inc. of our report dated March16, 2010 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/ PricewaterhouseCoopersLLP Boston, Massachusetts March16, 2010 76
